OPINION
PER CURIAM:
Frank Bruno was indicted and tried for, and convicted of, violation of §13384 GC.
In this appeal on questions of law, the defendant (appellant) assigns the following errors:
1. Error in failing to sustain defendant’s demurrer to the indictment, and his motion for a change of venue.
2. Error in the admission of evidence.
3. Misconduct of counsel for the state.
4. Error in the court’s refusal to sustain defendant’s motion for a directed verdict, and for the exclusion of testimony of the state.
5. Misconduct of the court.
We are of the opinion that no error' intervened in the court’s overruling the defendant’s demurrer to the indictment. Likewise, we find no prejudicial error in the overruling of defendant’s motion for a change of venue.
On the subject of the admission of evidence, it is claimed the court erred in admitting evidence offered by the state pertaining to certain stink bombings, which occurred in point of time close to the offense for which defendant was indicted.
The trial court carefully limited the purpose for which such evidence was received, at the time it was offered, and in the general charge. We are of the opinion that, as limited, the evidence was competent as bearing on the scheme, plan or design of the defendant, and upon the subject of conspiracy.
We find no merit in the claims of misconduct of counsel for the state, or of the court.
We are of the opinion that the court properly overruled defendant’s motions to direct, and for the exclusion of testimony offered by the state.
It is our judgment that the evidence fully warranted the jury in finding the defendant guilty as charged.
Judgment affirmed.
WASHBURN, PJ., DOYLE, J., & STEVENS, J., concur.